Title: Fryday. Decr. 20th. 1765
From: Adams, John
To: 


       Went to Boston. Dined with Mr. Rowe, in Company with Messrs. Gridley, Otis, Kent, and Dudley. After Dinner, went to the Town House, and Attended with the Committee of the Town of Boston and many other Gentlemen in the Representatives Room till about Dark, after Candle Light, when Mr. Adams, the Chairman of the Committee, received a Message from the Governor, by the Deputy Secretary, purporting that his Excellency and the Council were ready to hear the Memorial of the Town of Boston, and their Council in Support of it. But that no other Persons might attend.
       We accordingly went in. His Excellency recommended it to Us, who were of Council for the Town, to divide the Points of Law and Topicks of Argument, among ourselves, that Repetition might as much as possible be avoided. Mr. Gridley answered, that, as he was to speak last, he would endeavour to avoid Repetition of what should be said by the two Gentlemen, who were to speak before him. Mr. Otis added that as he was to speak second, he would observe the same Rule.
       Then it fell upon me, without one Moments Opportunity to consult any Authorities, to open an Argument, upon a Question that was never made before, and I wish I could hope it never would be made again, i.e. Whether the Courts of Law should be open, or not? My old Friend Thatchers Officina Justitiae?
       I grounded my Argument on the Invalidity of the Stamp Act, it not being in any sense our Act, having never consented to it. But least that foundation should not be sufficient, on the present Necessity to prevent a Failure of Justice, and the present Impossibility of carrying that Act into Execution.
       Mr. Otis reasoned with great Learning and Zeal, on the Judges Oaths, the&c.
       Mr. Gridley on the great Mischiefs Inconveniences that would ensue the Interuption of Justice.
       The Governor said many of the Arguments used were very good ones to be used before the Judges of the Executive Courts. But he believed there had been no Instance in America of an Application to the Governor and Council, and said that if the Judges should receive any Directions from the King about a Point of Law, they would scorn to regard them, and would say that while they were in those Seats, they only were to determine Points of Law.
       The Council adjourned to the Morning and I repaired to my Lodgings.
      